DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 07/25/2019 in which claims 31-50 are pending. Claims 1-30 were canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2019 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 49 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter which does not fall into one of the categories of “process”, “machine”, “manufacture”, or “composition of matter”. Claim 49 recites the limitation “A computer-readable storage medium that stores instructions”. The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium that stores instructions covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable storage medium, particularly when the specification is silent. Under the broadest reasonable interpretation of the claim when read in light of the specification, the claims is directed to non-statutory subject matter. A claim A non-transitory computer-readable storage medium that stores instructions”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31-37, 39, 41-43 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2015/0043420) (provided in the IDS) hereinafter “Xiong”, in view of Chung et al. (US 2016/0242211) (provided in the IDS), hereinafter “Chung”.

As to claim 31, Xiong teaches an apparatus of a Machine Type Communication (MTC) capable user equipment (UE) (Xiong, Fig. 1, [0026], [0028], Fig. 11, [0068]-[0074], a device 104A-D including a MTC device that communications with a base station in a cellular network), the apparatus comprising: 
(Xiong, Fig. 1, [0026], [0028], Fig. 11, [0068], [0070], the device 104A-D includes a processor 1102 to perform the functions of the device 104A-D): 
decode a master information block (MIB) using a set of physical broadcast channel (PBCH) symbols received within a downlink frame to obtain system frame number (SFN) information (Xiong, [0052], the device 104A-D decodes the MIB (PBCH) to get the current SFN (system frame number) for the target cell), wherein the downlink frame includes multiple copies of the PBCH symbols within at least three subframes of the downlink frame (Xiong, [0052], Fig. 10B, [0063]-[0065], PBCH data is transmitted repeatedly multiple times over multiple subframes to the device 104A-D, where the PBCH data includes MIB data transmitted in symbols); and 
memory coupled to the processing circuitry, the memory configured to store the MIB (Xiong, Fig. 1, [0026], [0028], Fig. 10A, [0052], Fig. 11, [0068], [0071]-[0073], the device 104A-D includes different memories (1104, 1106 and 1116), which are coupled to the processor 1102, and are used to store data used by the device, such as the MIB received). 

Xiong teaches the claimed limitations as stated above. Xiong does not explicitly teach the following features: regarding claim 31, decode a system information block (SIB) based on the SFN information, to obtain uplink channel configuration information; 
perform random access channel (RACH) procedure with an evolved Node-B (eNB) based on the uplink channel configuration information, to obtain an uplink resource assignment; and 
encode a connection setup completion message for transmission to the eNB using the uplink resource assignment.

However, Chung teaches decode a system information block (SIB) based on the SFN information, to obtain uplink channel configuration information (Chung, [0084]-[0086], the terminal decodes the MIB which includes SFN information, and subsequently the terminal decodes SIB to obtain subframe allocation information for the downlink/uplink); 
perform random access channel (RACH) procedure with an evolved Node-B (eNB) based on the uplink channel configuration information, to obtain an uplink resource assignment (Chung, [0136], Fig. 6, [0150], [0152], [0157], [0161], [0165], the terminal transmits a random access preamble to the base station using the information obtained from the SIB, in order to obtain uplink resource allocation information); and 
encode a connection setup completion message for transmission to the eNB using the uplink resource assignment (Chung, [0097]-[0099], Fig. 6, [0165], at the next step of the RACH procedure, the terminal transmits a next message to the base station using the scheduling approval information (received on the random access response) which indicate resources used by the terminal to transmit the next message, and after the next message the random access procedure is completed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Chung, in order to improve data transmission and reception by differentially applying a signal delivery scheme according to the radio environment in each random access procedure, even the radio environment is poor, thereby enhancing the service coverage of a machine type communication terminal (Chung, [0015], [0171]).

As to claim 32, Xiong teaches wherein the set of PBCH symbols comprise a set of four legacy PBCH symbols (Xiong, [0035], [0064], the PBCH data can include MIB data transmitted in symbols two through five in the first sub-frame, and the PBCH data can include MIB data transmitted in symbols six through thirteen in the second sub-frame. The legacy device 104A-D decode the PBCH from legacy PBCH position).

As to claim 33, Xiong teaches wherein the copies of the PBCH symbols are located within a set of central six physical resource blocks (PRBs) of the at least three subframes, and wherein the central six PRBs form the center PRBs of a system bandwidth (Xiong, [0023], [0034]-[0035], Figs. 2-5, [0063]-[0065], the center six PRBs are used for the PBCH transmission, where the PBCH transmission includes different repetition patterns over multiple subframes (i.e. subframe zero to nine), and where the center six PRBs corresponds to the system bandwidth). 

Xiong teaches the claimed limitations as stated above. Xiong does not explicitly teach the following features: regarding claim 34, wherein the set of central six PRBs have a bandwidth of 1.4 MHz.

As to claim 34, Chung teaches wherein the set of central six PRBs have a bandwidth of 1.4 MHz (Chung, [0049], the bandwidth of the MTC terminal is reduced to 1.4 MHz). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Chung, in order to enable cost reduction of radio frequency (RF) components and cost reduction caused by simplifying a baseband process by the low cost MTC terminal, thereby reducing the price of an MTC terminal (Chung, [0048]-[0049]).

As to claim 35, Xiong teaches wherein the at least three subframes include subframe 4 and subframe 5 of the downlink frame, the downlink frame including subframes numbered from 0 to 9 (Xiong, [0032], [0034]-[0035], [0063]-[0065], the subframes can be subframes zero to nine (i.e. subframe 4 and 5)). 

As to claim 36, Xiong teaches wherein the at least three subframes include subframe 5 and subframe 9 of the downlink frame, the downlink frame including subframes numbered from 0 to 9 (Xiong, [0032], [0034]-[0035], [0063]-[0065], the subframes can be subframes zero to nine (i.e. subframe 5 and 9)).

As to claim 37, Xiong teaches wherein the multiple copies of the PBCH symbols are distributed in time and in frequency when received from the eNB (Xiong, [0024], [0035], [0047], Figs. 2-5, the PBCH repetitions is performed in different subframes, symbols and REs, where the PBCH repetitions are received from the base station (Figs 10A-10B)). 

As to claim 39, Xiong teaches wherein the processing circuitry is further configured to: 
detect presence of a cell specific reference signal (CRS) within a plurality of physical resource blocks (PRBs) of a received signal (Xiong, [0051], the PBCH transmission configuration is transmitted to the device 104A-D, where the configuration can be cell-specific signaling. [0060], [0067], CRSs are used to determine which resource elements of the first and second subframes will carry MIB data, where the CRS are used in the transmission of the PBCH with corresponding PRBs and REs); and 
determine a system bandwidth based on the location of the CRS within the plurality of PRBs (Xiong, [0023], [0034]-[0035], [0051], [0060], Figs. 2-5, [0063]-[0065], [0067], the CRS is used for the transmission and reception of PBCH using the corresponding PRBs and REs, where the center six PRBs are used for the PBCH transmission which corresponds to the system bandwidth). 

As to claim 41, Xiong teaches wherein when the system bandwidth is 1.4 MHz (Xiong, [0023], [0034]-[0035], Figs. 2-5, [0063]-[0065], the center six PRBs are used for the PBCH transmission that corresponds to the system bandwidth. Six PRBs is equivalent to a bandwidth of 1.4 MHz), the processing circuitry is configured to: 
detect the multiple copies of the PBCH symbols within a set of central six PRBs of the plurality of PRBs (Xiong, [0047], [0052], Fig. 10B, [0063]-[0065], the central six PRBs are used for the repetitions of the PBCH, which are transmitted from the base station and detected by the device 104A-D). 

As to claim 42, Xiong teaches wherein the processing circuitry is further configured to: 
decode signalling indicating locations of the multiple copies of the PBCH symbols within physical resource blocks (PRBs) of the downlink frame (Xiong, [0025], [0035], Figs. 3-5, [0051], PBCH transmission configuration (signaling) is transmitted to the device 104A-D, which indicate the starting offset and the periodicity of the PBCH in the case the PBCH is transmitted repeatedly, and the signaling is cell-specific or device specific). 

As to claim 43, Xiong teaches wherein the signalling is one of dedicated signalling or broadcast signaling (Xiong, [0025], [0035], Figs. 3-5, [0051], PBCH transmission configuration (signaling) is transmitted to the device 104A-D, which indicate the starting offset and the periodicity of the PBCH in the case the PBCH is transmitted repeatedly, and the signaling is cell-specific or device specific).

As to claim 46, Xiong teaches further comprising transceiver circuitry coupled to the processing circuitry; and, one or more antennas coupled to the transceiver circuitry (Xiong, Fig. 1, Fig. 11, [0070], [0074], the device 104A-D includes a radio 1130 and network interface device 1120 coupled to the processor 1102. The radio 1130 and network interface device 1120 include one or more antennas).

As to claim 47, Xiong teaches an apparatus of an Evolved Node-B (eNB) (Xiong, Fig. 1, [0026], [0027], Fig. 11, [0068]-[0074], a base station 102 that communications with a MTC device 104A-D in a cellular network), the apparatus comprising: 
processing circuitry, configured to (Xiong, Fig. 1, [0026], [0027], Fig. 11, [0068], [0070], base station 102 includes a processor 1102 to perform the functions of the base station 102): 
encode system frame number (SFN) information within a master information block (MIB) using a set of physical broadcast channel (PBCH) symbols for transmission to a user equipment (LE) within a downlink frame (Xiong, [0051]-[0052], the base station transmits a PBCH transmission to the device 104A-D, where the device 104A-D decodes a MIB (PBCH) to get the current SFN (system frame number) for the target cell), wherein the downlink frame includes multiple copies of the PBCH symbols within at least two subframes of the downlink frame (Xiong, [0052], Fig. 10B, [0063]-[0065], PBCH data is transmitted repeatedly multiple times over multiple subframes to the device 104A-D, where the PBCH data includes MIB data transmitted in symbols); and 
memory coupled to the processing circuitry (Xiong, Fig. 1, [0026], [0027], Fig. 10A, [0052], Fig. 11, [0068], [0071]-[0073], the base station 102 includes different memories (1104, 1106 and 1116), which are coupled to the processor 1102, and are used to store data used by the base station, such as the MIB received), the memory configured to store the uplink channel configuration information (Xiong, Fig. 1, [0026], [0027], [0045], Fig. 10A, [0052], Fig. 11, [0068], [0071]-[0073], an uplink grant transmitted by the base station to the device 104A-D). 

Xiong teaches the claimed limitations as stated above. Xiong does not explicitly teach the following features: regarding claim 47, encode uplink channel configuration information within a system information block (SIB) based on the SFN information; and 
perform random access channel (RACH) procedure with the UE based on the uplink channel configuration information, to grant an uplink resource assignment to the UE.

However, Chung teaches encode uplink channel configuration information within a system information block (SIB) based on the SFN information (Chung, [0083]-[0086], the base station transmits a MIB to the terminal with SFN information, where the terminal decodes the MIB which includes SFN information, and subsequently the terminal decodes SIB received from the base station to obtain subframe allocation information for the downlink/uplink); and 
perform random access channel (RACH) procedure with the UE based on the uplink channel configuration information, to grant an uplink resource assignment to the UE (Chung, [0136], Fig. 6, [0150], [0152], [0157], [0161], [0165], the terminal transmits a random access preamble to the base station using the information obtained from the SIB, in order to obtain uplink resource allocation information from the base station using a random access response).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Chung, in order to improve data transmission and reception by differentially applying a signal delivery scheme according to the radio environment in each random access procedure, even the radio environment is poor, thereby enhancing the service coverage of a machine type communication terminal (Chung, [0015], [0171]).

Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2015/0043420) (provided in the IDS) hereinafter “Xiong”, in view of Chung et al. (US 2016/0242211) (provided in the IDS), hereinafter “Chung”, and further in view of Qu et al. (US 2013/0044678), hereinafter “Qu”.

Xiong and Chung teach the claimed limitations as stated above. Xiong and Chung do not explicitly teach the following features: regarding claim 38, wherein the multiple copies of the 

As to claim 38, Qu teaches wherein the multiple copies of the PBCH symbols include a set of legacy PBCH symbols received in a center narrow band (NB) of a system bandwidth, and multiple copies of the legacy PBCH symbols received in a non-center NB of the system bandwidth (Qu, Figs. 4b, 4c, 4g, [0062], [0063], [0067], a first PBCH 415 is located in the center of the bandwidth and another PBCH 416 is located in a non-center bandwidth, where the PBCH are received by a UE). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong and Chung to have the features, as taught by Qu, in order to help to reduce the interference level in a communications system and provide a legacy communication device to detect the PBCH transmitted in different locations (Qu, [0014], [0062], [0069]).

Xiong and Chung teach the claimed limitations as stated above. Xiong and Chung do not explicitly teach the following features: regarding claim 40, wherein when the system bandwidth is greater than 1.4 MHz, the processing circuitry is configured to: 
detect the multiple copies of the PBCH symbols outside of a set of central six PRBs of the plurality of PRBs. 

As to claim 40, Qu teaches wherein when the system bandwidth is greater than 1.4 MHz (Qu, Tables 1-3, [0035], different system bandwidths are possible, including bandwidths greater than 1.4 MHz, for example 3 MHz, 5 MHz, 10 MHz, etc.), the processing circuitry is configured to: 
detect the multiple copies of the PBCH symbols outside of a set of central six PRBs of the plurality of PRBs (Qu, Tables 1-3, [0035], Figs. 4b, 4c, 4g, [0062], [0063], [0067], different PBCH are located in the frequency domain, where bandwidths greater than 1.4 MHz, such as 5 MHz, are comprised of 7 RBs used for PBCH, which indicate PBCH with symbols outside of the central six PRBs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong and Chung to have the features, as taught by Qu, in order to help to reduce the interference level in a communications system and provide a legacy communication device to detect the PBCH transmitted in different locations (Qu, [0014], [0062], [0069]).

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2015/0043420) (provided in the IDS) hereinafter “Xiong”, in view of Chung et al. (US 2016/0242211) (provided in the IDS), hereinafter “Chung”, and further in view of 3GPP TSG-RAN WG2 NR Ad Hoc, R2-1700478, “System information for low complexity and extended coverage”, Ericsson, January 7, 2017 (provided in the IDS), hereinafter “3GPP”.

Xiong and Chung teach the claimed limitations as stated above. Chung discloses a SIB1 and a reduced bandwidth for a MTC terminal (Chung, [0049], [0084]-[0086]). However, Xiong and Chung do not explicitly teach the following features: regarding claim 44, wherein the SIB is a system information block 1 with bandwidth reduction (SIB1-BR).

As to claim 44, 3GPP teaches wherein the SIB is a system information block 1 with bandwidth reduction (SIB1-BR) (3GPP, page 1, Observation 1 Introduction, a new version of SIB1 was created, the SIB1-BR, where the contents of the SIB-BR are similar to the SIB1, but it contains some additional parameters). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong and Chung to have the features, as taught by 3GPP, in order to support low complexity UEs (MTC device), narrow bandwidth operations and extended coverage operation in the design of system information mechanism (3GPP, page 1, Observation 1 Introduction).

Xiong and Chung teach the claimed limitations as stated above. Chung discloses a SIB1 and a reduced bandwidth for a MTC terminal (Chung, [0049], [0084]-[0086]). However, Xiong and Chung do not explicitly teach the following features: regarding claim 45, wherein the processing circuitry is further configured to: 
decode signaling indicating persistent scheduling configuration for the SIB1-BR. 

As to claim 45, 3GPP teaches wherein the processing circuitry is further configured to: 
decode signaling indicating persistent scheduling configuration for the SIB1-BR (3GPP, page 1, Observation 1 Introduction, the MTC device decodes the MIB which includes the scheduling information of the SIB1 or the new SIB1-BR). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong and Chung to have the features, as taught by 3GPP, in order to support low complexity UEs (MTC device), narrow bandwidth (3GPP, page 1, Observation 1 Introduction).

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2015/0043420) (provided in the IDS) hereinafter “Xiong”, in view of Chung et al. (US 2016/0242211) (provided in the IDS), hereinafter “Chung”, and further in view of Wu (US 2018/0049181).

Xiong and Chung teach the claimed limitations as stated above. Xiong and Chung do not explicitly teach the following features: regarding claim 48, wherein the UE is an Internet-of-Things (IoT) capable UE, and the set of PBCH symbols comprise a set of narrowband PBCH (NPBCH) legacy symbols.

As to claim 48, Wu teaches wherein the UE is an Internet-of-Things (IoT) capable UE (Wu, Fig. 1, [0016], [0018], the communication device is a narrowband Internet of Things (NB-IoT) UE), and the set of PBCH symbols comprise a set of narrowband PBCH (NPBCH) legacy symbols (Wu, Fig. 7, [0066], [0074], the MIB is obtained via NPBCH using symbols). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong and Chung to have the features, as taught by Wu, in order to support different connection modes for an NB-IoT UE that uses NB-IoT communication (Wu, [0061], [0072]).

As to claim 49, Xiong teaches a computer-readable storage medium that stores instructions for execution by one or more processors of an user equipment (UE), the instructions to configure the one or more processors to cause the UE to (Xiong, Fig. 1, [0026], [0028], Fig. 10A, [0052], Fig. 11, [0068]-[0074], a device 104A-D includes a MTC device with different memories (1104, 1106 and 1116) that communicates with a base station in a cellular network. The memories are coupled to a processor 1102 that executes the software stored in the memories to perform the functions of the device): 
decode a master information block (MIB) using a set of physical broadcast channel (PBCH) symbols received within a downlink frame to obtain system information block (SIB) scheduling information (Xiong, [0052], the device 104A-D decodes the MIB (PBCH) to get the current SFN (system frame number) for the target cell), wherein the downlink frame includes multiple copies of the NPBCH symbols within at least two subframes of the downlink frame (Xiong, [0052], Fig. 10B, [0063]-[0065], PBCH data is transmitted repeatedly multiple times over multiple subframes to the device 104A-D, where the PBCH data includes MIB data transmitted in symbols).

Xiong teaches the claimed limitations as stated above. Xiong does not explicitly teach the following features: regarding claim 49, an Internet-of-Things (IoT) capable user equipment (UE); 
narrowband physical broadcast channel (NPBCH);
decode a system information block (SIB) based on the SIB scheduling information, to obtain uplink channel configuration information; and 
encode a random access channel (RACH) preamble for transmission to an IoT capable evolved Node-B (IoT-eNB) based on the uplink channel configuration, to perform a RACH procedure. 

However, Chung teaches decode a system information block (SIB) based on the SIB scheduling information, to obtain uplink channel configuration information (Chung, [0084]-[0086], the terminal decodes the MIB which includes SFN information, and subsequently the terminal decodes SIB to obtain subframe allocation information for the downlink/uplink); and 
encode a random access channel (RACH) preamble for transmission to an evolved Node-B (eNB) based on the uplink channel configuration, to perform a RACH procedure (Chung, [0136], Fig. 6, [0150], [0152], [0157], [0161], [0165], the terminal transmits a random access preamble to the base station using the information obtained from the SIB, in order to obtain uplink resource allocation information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Chung, in order to improve data transmission and reception by differentially applying a signal delivery scheme according to the radio environment in each random access procedure, even the radio environment is poor, thereby enhancing the service coverage of a machine type communication terminal (Chung, [0015], [0171]).

Xiong and Chung teach the claimed limitations as stated above. Xiong and Chung do not explicitly teach the following features: regarding claim 49, an Internet-of-Things (IoT) capable user equipment (UE); 
narrowband physical broadcast channel (NPBCH);
and an IoT capable evolved Node-B (IoT-eNB).

However, Wu teaches an Internet-of-Things (IoT) capable user equipment (UE) (Wu, Fig. 1, [0016], [0018], the communication device is a narrowband Internet of Things (NB-IoT) UE); 
narrowband physical broadcast channel (NPBCH) (Wu, Fig. 7, [0066], [0074], the MIB is obtained via NPBCH using symbols);
(Wu, Fig. 7, [0066], [0074], the eNB that communicates with the NB-IoT UE and is located in the NB-IoT cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong and Chung to have the features, as taught by Wu, in order to support different connection modes for an NB-IoT UE that uses NB-IoT communication (Wu, [0061], [0072]).

As to claim 50, Xiong teaches wherein the instructions further configure the one or more processors to cause the UE to: 
decode the set of PBCH symbols within a first subframe of the downlink frame (Xiong, [0032], [0034]-[0035], [0052], Fig. 10B, [0063]-[0065], PBCH data is transmitted repeatedly multiple times over multiple subframes to the device 104A-D, where the PBCH data includes MIB data transmitted in symbols. The subframes can be subframes zero to nine (i.e. subframe 4 and 5)); and 
decode one or more copies of the set of PBCH symbols in at least a second subframe of the downlink frame (Xiong, [0032], [0034]-[0035], [0052], Fig. 10B, [0063]-[0065], PBCH data is transmitted repeatedly multiple times over multiple subframes to the device 104A-D, where the PBCH data includes MIB data transmitted in symbols. The subframes can be subframes zero to nine (i.e. subframe 4 and 5)).

Xiong and Chung teach the claimed limitations as stated above. Xiong and Chung do not explicitly teach the following features: regarding claim 50, NPBCH.

However, Wu teaches NPBCH (Wu, Fig. 7, [0066], [0074], the MIB is obtained via NPBCH using symbols).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong and Chung to have the features, as taught by Wu, in order to support different connection modes for an NB-IoT UE that uses NB-IoT communication (Wu, [0061], [0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xu et al. U.S. Patent Application Pub. No. 2015/0078300 – Coverage enhancements for physical broadcast channel (PBCH).
Axmon et al. U.S. Patent Application Pub. No. 2017/0290001 – Uplink transmission timing control.
Fakoorian et al. U.S. Patent Application Pub. No. 2017/0264419 – HD-FDD communication having improved peak data rates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473